IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2015-CA-00870-COA

CHAD G. POTTS                                                              APPELLANT

v.

CATHERINE A. POTTS                                                          APPELLEE

DATE OF JUDGMENT:                             05/08/2015
TRIAL JUDGE:                                  HON. JOHN ANDREW HATCHER
COURT FROM WHICH APPEALED:                    ALCORN COUNTY CHANCERY COURT
ATTORNEY FOR APPELLANT:                       NICHOLAS RYAN BAIN
ATTORNEY FOR APPELLEE:                        JOHN A. FERRELL
NATURE OF THE CASE:                           CIVIL - DOMESTIC RELATIONS
TRIAL COURT DISPOSITION:                      GRANTED APPELLANT AND
                                              APPELLEE AN IRRECONCILABLE-
                                              DIFFERENCES DIVORCE AND
                                              EQUITABLY DIVIDED THE MARITAL
                                              ESTATE
DISPOSITION:                                  AFFIRMED – 11/22/2016
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE IRVING, P.J., CARLTON AND GREENLEE, JJ.

       IRVING, P.J., FOR THE COURT:

¶1.    Chad G. Potts appeals the judgment of the Chancery Court of Alcorn County, in an

irreconcilable-differences divorce action, arguing that the chancellor erred by incorrectly

calculating the fair market value of the parties’ marital home and land.

¶2.    Finding no error, we affirm.

                                          FACTS

¶3.    Chad and Catherine A. Potts were married on January 26, 2008, and lived together as

husband and wife in Alcorn County, until they separated on or about January 15, 2014. On
February 14, 2014, Catherine filed a complaint for divorce on the grounds of habitual cruel

and inhumane treatment and, in the alternative, irreconcilable differences.1 On March 4,

2014, Catherine filed a motion to withdraw her fault ground for divorce, which was granted

by the chancery court the same day. With the consent of both parties, the divorce

proceedings continued solely on the ground of irreconcilable differences. The parties also

consented to the chancery court deciding certain issues that they were unable to resolve.2

¶4.    On April 2, 2015, the chancellor entered the judgment of divorce. Chad then filed a

motion for a new trial, alleging that the court erred in its valuation and division of the marital

assets. However, Chad did not point to any specific asset as being undervalued. On May 8,

2015, the chancellor denied Chad’s motion, finding:

       [Chad] complains of valuations on marital assets which [he] feels are
       inaccurate, but offers no evidence of what is accurate nor did [he] offer such
       evidence during the trial.

                                             ****

       [Chad’s] motion for a new trial does not provide any documentary or
       substantive or supporting evidence as to what items are inaccurately valued in
       the Court’s equitable division, nor does he provide what the accurate value
       should be, and as such, [his] motion is too vague and uncertain to allow the

       1
        The chancery court issued a temporary order on April 3, 2014, allocating the use and
possession of certain marital property. The order specifically stated that “[n]either party shall
be in any way prejudiced at the trial of this case on the merits by the provisions of this [o]rder
on [t]emporary [f]eatures[,] and neither party is waiving any claim to any property which
might constitute marital property at said trial on the merits.”
       2
          The parties agreed that the chancery court would decide the identity and the
classification of all assets, as marital or nonmarital, and the disposition thereof. The
chancery court would also decide whether Chad would be responsible for the payment of
Catherine’s attorney’s fees and, if so, the amount thereof.

                                                2
         Court to grant any relief based thereon.

Chad appeals.

                                        DISCUSSION

¶5.      “[W]e will not disturb a chancellor’s findings when supported by substantial evidence

unless the chancellor’s judgment was manifestly wrong, clearly erroneous[,] or an erroneous

legal standard was applied.” Carambat v. Carambat, 72 So. 3d 505, 510-11 (¶24) (Miss.

2011).

¶6.      Chad contends that the chancellor incorrectly valued the parties’ marital home and

land.3 He states that the appraisal submitted by Catherine was completed in 2011, and the

appraisal he submitted was completed in 2014—eight months before the final judgment of

divorce in 2015. Before the parties married, the home and land at issue were owned solely

by Chad; however, upon marriage, they refinanced the property, titled it in both of their

names, and used it as their marital home for the duration of the marriage, thus converting it

from separate property to marital property.4

¶7.      To assist the court in determining the value of the marital home and the accompanying



         3
         The home, which contained approximately one thousand square feet, was located on
forty acres of land.
         4
        It is undisputed by the parties that the home and land in question were considered
marital property. See generally Sims v. Sims, 169 So. 3d 937, 941 (¶11) (Miss. Ct. App.
2014) (noting that “[m]arital property is defined as any and all property acquired or
accumulated during the marriage. Such assets are subject to equitable distribution by the
chancellor. Nonmarital assets may be converted into marital assets if they are commingled
with marital property or utilized for domestic or familial purposes, absent an agreement to
the contrary.”).

                                               3
land, the parties submitted separate appraisals of the property. Catherine initiated an

appraisal of the property that was completed on October 18, 2011, establishing the value of

the property at $138,000. Chad initiated an appraisal of the property that was completed on

September 11, 2014, establishing the value of the property at $86,000.5 In his discretion, the

chancellor averaged the appraisals submitted by the parties, valuing the property at $112,000.

¶8.    “Property division should be based upon a determination of fair market value of the

assets, and these valuations should be the initial step before determining division.” Ferguson

v. Ferguson, 639 So. 2d 921, 929 (Miss. 1994). Pursuant to Ferguson, Chad argues that the

chancellor should have relied solely on the appraisal he submitted to the court because it was

more recent and, therefore, a more accurate determination of the fair market value of the

property at the time of the divorce. He asserts that the chancellor erred by applying an

average of both appraisals that were submitted to the court rather than simply applying the

most current appraised market value of the property.

¶9.    Catherine responds that the chancellor was not in error in determining the value of the

marital home and land by averaging the appraisals submitted by the parties. She argues that

Chad’s appraisal showed a $52,000 reduction in the fair market value of the property, and

no evidence was presented to the court explaining the reduction in value. In addition, she

argues that the overall award in the case was fair, reasonable, and equitable.


       5
        Both parties’ appraisals were conducted by the same entity, Mississippi Land Bank,
ACA. There was no indication in the reports or in either party’s brief as to why the
valuations were vastly different. The chancellor also addressed this issue with the parties
during the proceedings to no avail.

                                              4
¶10.   “A chancellor is responsible for determining the fair market value of the marital

assets.” McKnight v. McKnight, 951 So. 2d 594, 596 (¶6) (Miss. Ct. App. 2007). It appears

that the chancellor found it disturbing that the property had lost a considerable amount of its

value and he attempted to obtain an explanation to assist in the determination of the

property’s fair market value. The chancellor addressed this issue during the proceedings with

Chad as follows:

       Chancellor: Property values are about the same now as they were three or
                   four years ago?

       Chad:         Yes, sir.

                                           ****

       Chancellor: Have you taken away a lot of the improvements to the property
                   in the past few years?

       Chad:         Taken away? What do you mean?

       Chancellor: Are they gone from what they were from, say, 2009 until 2014?
                   Have a bunch of the improvements been gone?

       Chad:         No, I haven’t.

       Chancellor: Are they deteriorated very much, or have you kept them up
                   pretty well?

       Chad:         Yes, sir, I have.

¶11.   There was no evidence offered to support the reduction in value as both appraisals

were conducted by the same entity. In addition, Chad testified that the property values were

about the same as they were at the time of Catherine’s appraisal, that no improvements had

been removed, and that the property had not deteriorated. “To the extent that the evidence

                                              5
on which [a] chancellor base[s] his opinion [is] less informative than it could have been, we

lay that at the feet of the litigants and not the chancellor.” Williams v. Williams, 129 So. 3d
233, 241 (¶31) (Miss. Ct. App. 2013) (citation omitted). Chad failed to give a reasonable

explanation for the diminishment in the value of the property from 2011 to 2014, even

though property values generally had remained steady. The appraisals were the only

evidence submitted to the chancellor to determine the value of the property. As stated, there

was a considerable difference in the value arrived at by the two appraisals with no apparent

explanation for the difference. The chancellor split the difference, as in his discretion he was

permitted to do, to arrive at a reasonable value. McKnight, 951 So. 2d at 596 (¶7). After

reviewing the record, we find nothing to suggest that the chancellor abused his discretion.

This issue is without merit.

¶12. THE JUDGMENT OF THE CHANCERY COURT OF ALCORN COUNTY IS
AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO THE
APPELLANT.

    LEE, C.J., GRIFFIS, P.J., BARNES, ISHEE, CARLTON, FAIR, JAMES,
WILSON AND GREENLEE, JJ., CONCUR.




                                               6